     Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 1 of 54



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                          Case No. 15 Civ. 09539 (GHW)
 In re: Vale S.A. Securities Litigation
                                          Consolidated with Case No. 16 Civ.
                                          00658 (GHW)

                                          CLASS ACTION




           DECLARATION OF RICHARD D. GLUCK IN SUPPORT OF
(I) LEAD PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT AND
       PLAN OF ALLOCATION; AND (II) LEAD COUNSEL’S MOTION FOR
        AN AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES




                                            BERNSTEIN LITOWITZ BERGER
                                             & GROSSMANN LLP

                                            Richard D. Gluck (Pro hac vice)
                                            12481 High Bluff Drive, Suite 300
                                            San Diego, CA 92130

                                               -and-

                                            John C. Browne
                                            Gerald H. Silk
                                            Avi Josefson
                                            BERNSTEIN LITOWITZ BERGER
                                              & GROSSMANN LLP
                                            1251 Avenue of the Americas, 44th Fl.
                                            New York, NY 10020

                                            Counsel for Lead Plaintiffs Alameda County
                                            Employees’ Retirement Association and
                                            Orange County Employees Retirement
                                            System and Lead Counsel for the Settlement
                                            Class
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 2 of 54



                                                TABLE OF CONTENTS

                                                                                                                                        Page

I.     PRELIMINARY STATEMENT ........................................................................................ 1

II.    HISTORY OF THE ACTION ............................................................................................ 4

                  Background ............................................................................................................. 4

                  Commencement of the Action and the Appointment of Lead
                  Plaintiffs and Lead Counsel .................................................................................... 6

                  The Investigation and Filing of the Complaint ....................................................... 7

                  Defendants’ Motion to Dismiss .............................................................................. 8

                  The Parties Conduct Discovery ............................................................................ 10

                  1.         Document Discovery ................................................................................ 12

                  2.         Depositions ............................................................................................... 14

                  3.         Expert Reports and Discovery .................................................................. 16

                             a)         Lead Plaintiffs’ Experts ................................................................ 17

                             b)         Defendants’ Experts ...................................................................... 19

                  4.         Interrogatories and Requests for Admission ............................................. 21

                  Lead Plaintiffs’ Motion for Class Certification .................................................... 22

                  The Parties Settle the Action................................................................................. 25

       H.         The Court Grants Preliminary Approval to the Settlement .................................. 27
III.   RISKS OF CONTINUED LITIGATION ......................................................................... 28

       A.         Risks Concerning Liability ................................................................................... 28

                  1.         Falsity ........................................................................................................ 28

                  2.         Scienter ..................................................................................................... 30

       B.         Risks Related to Loss Causation and Damages .................................................... 31

       C.         The Settlement Amount Compared to Likely Damages that Could
                  be Proved at Trial .................................................................................................. 33

IV.    LEAD PLAINTIFFS’ COMPLIANCE WITH THE COURT’S
       PRELIMINARY APPROVAL ORDER REQUIRING ISSUANCE OF
       NOTICE ............................................................................................................................ 34

                                                                    i
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 3 of 54



V.     ALLOCATION OF THE PROCEEDS OF THE SETTLEMENT ................................... 36

VI.    THE FEE AND EXPENSE APPLICATION ................................................................... 39

       A.        The Fee Application .............................................................................................. 40

                 1.         Lead Plaintiffs Have Authorized and Support the Fee
                            Application ................................................................................................ 40

                 2.         The Work and Experience of Lead Counsel ............................................. 41

                 3.         Standing and Caliber of Defendants’ Counsel .......................................... 43

                 4.         The Risks of Litigation and the Need to Ensure the
                            Availability of Competent Counsel in High-Risk
                            Contingent Cases ...................................................................................... 43

                 5.         The Reaction of the Settlement Class to the Fee
                            Application ................................................................................................ 45

       B.        The Litigation Expense Application ..................................................................... 46

VII.   CONCLUSION ................................................................................................................. 50




                                                                 ii
        Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 4 of 54



        I, RICHARD D. GLUCK, declare as follows:

        1.      I am senior counsel with the law firm of Bernstein Litowitz Berger & Grossmann

LLP (“BLB&G”), counsel for Lead Plaintiffs Alameda County Employees’ Retirement

Association (“ACERA”) and Orange County Employees Retirement System (“OCERS” and,

together with ACERA, “Lead Plaintiffs”) and Lead Counsel for the Settlement Class in this action

(the “Action”).1 I submit this declaration in support of Lead Plaintiffs’ motion, under Federal Rule

of Civil Procedure 23(e), for final approval of the proposed Settlement and the proposed plan of

allocation of the proceeds of the Settlement (the “Plan of Allocation”) and Lead Counsel’s motion

for an award of attorneys’ fees and litigation expenses (the “Fee and Expense Application”). Based

on my active participation in all aspects of the prosecution and settlement of the Action, I have

personal knowledge of the matters set forth in this declaration and could and would competently

testify to them if called as a witness.

I.      PRELIMINARY STATEMENT

        2.      On February 22, 2020, the Court granted preliminary approval of the proposed

$25 million cash settlement.      See Order Preliminarily Approving Proposed Settlement and

Authorizing Dissemination of Notice of Settlement (“Preliminary Approval Order,” ECF No. 192).

Since then, the funds have been deposited into an Escrow Account, and the Claims Administrator

has notified potential Settlement Class Members of the Settlement by mail in accordance with the




1
  All capitalized terms that are not otherwise defined herein shall have the meanings provided in
the Stipulation and Agreement of Settlement dated February 5, 2020 (ECF No. 183-1) as amended
on February 20, 2020 (ECF No. 188-2) (the “Stipulation”). The Stipulation was entered into by
and among (i) Lead Plaintiffs, on behalf of themselves and the Settlement Class, and (ii) defendants
Vale S.A. (“Vale” or the “Company”) and certain of Vale’s officers, Murilo Pinto de Oliveira
Ferreira, Luciano Siani Pires, and Gerd Peter Poppinga (collectively, the “Individual Defendants,”
and, together with Vale, “Defendants”).
          Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 5 of 54



Preliminary Approval Order. Summary Notice also was published in The Wall Street Journal and

over the PR Newswire.

          3.       This declaration does not detail every event that has occurred during the 4½-year

litigation. Rather, it provides highlights of the litigation, the events leading to the Settlement, and

the bases upon which Lead Plaintiffs and Lead Counsel recommend its approval.

          4.       Throughout the litigation, the risks have been substantial and the battles hard-

fought.        The Settlement was reached only after Lead Plaintiffs conducted an extensive

investigation, filed a comprehensive consolidated complaint, opposed Defendants’ motion to

dismiss, completed extensive fact and expert discovery that included large document productions

and 21 depositions, briefed Lead Plaintiffs’ class certification motion, and worked with and

consulted experts on several complex issues.

          5.       The proposed Settlement is the result of extensive efforts by Lead Plaintiffs and

Lead Counsel, which included, among other things detailed below: (i) conducting an extensive

investigation into the alleged fraud, including a thorough review of SEC filings, analyst reports,

conference call transcripts, press releases, company presentations, sworn testimony of numerous

witnesses taken by Brazilian prosecutors investigating the tragic collapse of the Fundão Dam,

media reports about the collapse, and other public information; contacting numerous potential

witnesses; and consultation with experts; (ii) drafting an initial complaint and a detailed amended

complaint based on this investigation; (iii) successfully defeating Defendants’ motion to dismiss;

(iv) undertaking substantial fact discovery, including serving document requests on Defendants,

obtaining through letters rogatory documents and testimony from five third-parties in Brazil,

obtaining and reviewing more than 1.3 million pages of documents produced by Defendants and

non-parties as a result of these efforts, and taking the depositions of 10 current or former Vale



                                                   2
        Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 6 of 54



officers, directors, or employees; (v) consulting extensively throughout the litigation with a variety

of experts and consultants, including experts in financial economics, geotechnical engineering,

corporate governance, and Brazilian antitrust law; and (vi) engaging in months of arm’s-length

settlement negotiations to achieve the Settlement, including an all-day mediation session and many

follow-up calls with former District Court Judge Layn Phillips.

       6.      Through these efforts, Lead Plaintiffs and Lead Counsel were well informed of the

strengths and weaknesses of the claims and defenses in the Action at the time they reached the

proposed Settlement. The Settlement was achieved only after extended arm’s-length negotiations

between the Parties with the assistance of Judge Phillips, who is an experienced mediator of

securities class actions like this one. Lead Plaintiffs and Lead Counsel believe that the Settlement

represents a very favorable outcome for the Settlement Class and that its approval would be in the

best interests of the Settlement Class.

       7.      The Court-appointed Lead Plaintiffs, ACERA and OCERS, are both sophisticated

institutional investors who closely supervised Lead Counsel, actively participated in all aspects of

the litigation, and remained informed throughout the settlement negotiations. See Declaration of

Susan L. Weiss on behalf of ACERA (“Weiss Decl.”), attached hereto as Exhibit 1, at ¶¶ 3-7;

Declaration of Gina M. Ratto on behalf of OCERS (“Ratto Decl.”), attached hereto as Exhibit 2,

at ¶¶ 3-7. Both Lead Plaintiffs strongly support the approval of the Settlement. See Weiss Decl.

¶ 8; Ratto Decl. ¶ 8.

       8.      In connection with the Settlement, Lead Plaintiffs propose a Plan of Allocation to

equitably distribute the Net Settlement Fund consistent with Lead Plaintiffs’ theory of damages

and the Court’s rulings. Lead Counsel developed the Plan of Allocation in consultation with Lead

Plaintiffs’ expert, who conducted an event study using a well-accepted methodology to estimate



                                                  3
        Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 7 of 54



the amount of alleged artificial inflation in Vale ADRs during the Class Period and the corrective

disclosures that caused that artificial inflation to dissipate.

        9.      For its efforts in achieving the Settlement, Lead Counsel requests a fee award of

17% of the Settlement Fund, net of Litigation Expenses (or $3,938,004.97, plus interest earned at

the same rate as the Settlement Fund). The requested 17% fee is based on retainer agreements

entered into with Lead Plaintiffs at the outset of the litigation, and, as discussed in the Fee

Memorandum, is well within the range of percentage awards granted by courts in this Circuit and

elsewhere in similarly sized class action settlements. Moreover, the requested fee represents a

negative multiplier of 0.5 of Lead Counsel’s lodestar, which is at the very low end typically

awarded in class actions with significant contingency risks such as this one, and thus, the lodestar

cross-check strongly supports the reasonableness of the fee. Lead Counsel respectfully submits

that the fee request is fair and reasonable given the result achieved in the Action, the efforts of

Lead Counsel, and the risks and complexity of the litigation.

        10.     This Declaration describes: (a) the efforts undertaken by Lead Counsel to prosecute

the Action (Section II); (b) the events leading up to the Settlement, the terms of the Settlement,

and the risks that Lead Plaintiffs and Lead Counsel considered in determining that the Settlement

provides an outstanding recovery for the Settlement Class (Sections II.H and III); (c) the Notice to

members of the Settlement Class (Section IV); (d) the proposed Plan of Allocation for the

Settlement (Section V); and (e) Lead Counsel’s fee and expense application (Section VI).

II.     HISTORY OF THE ACTION

                Background

        11.     This securities class action followed in the aftermath of the collapse of the Fundão

Dam, widely considered one of the worst environmental disasters in Brazil’s history. Defendant

Vale is the world’s largest producer of iron ore. Vale operates mines throughout Brazil, both in

                                                    4
        Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 8 of 54



its own name and through controlled entities and joint ventures. Samarco Mineração, S.A.

(“Samarco”) is one of those controlled entities. Samarco operates as a joint venture between Vale

and BHP Billiton, with each owning a controlling 50% interest. The Fundão Dam was one of three

interconnected tailings dams that Vale and Samarco used to store wastes (known as tailings) from

their mining operations.

       12.     During the Class Period, Defendants repeatedly assured investors that the dams

Vale used to dispose of its mining wastes, which included the Fundão Dam, were constructed and

operated following strict safety standards, and were audited and monitored to reduce potential

risks, including structural failures. Complaint (ECF No. 58) ¶ 101. Defendants further represented

that Vale had “policies, systematic requirements and procedures designed to prevent and minimize

risks and protect lives,” such as “technical and operational procedures, control devices, qualified

teams, specialist consultancies and periodic audits.” Id. (emphasis added).

       13.     Lead Plaintiffs allege that these statements were false and misleading and that, in

truth, (i) Defendants were aware of and ignored known structural problems with the Fundão Dam,

while dramatically increasing production without appropriately fortifying tailings storage facilities

needed to store the increase in tailings waste; (ii) Vale and its senior executives approved

expanding the Fundão Dam in a manner inconsistent with expert recommendations, even after

sensors used to monitor the Dam’s stability indicated “emergency” levels of pressure and stress;

and (iii) Defendants failed to implement an emergency action plan, install alarms or sirens to warn

people in the surrounding communities in the event of an emergency, and ignored expert

recommendations calling for a contingency plan in case of accidents. Complaint ¶¶ 71-74, 77. In

short, Lead Plaintiffs allege that holders of Vale ADRs were falsely comforted about purported




                                                 5
        Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 9 of 54



plans and procedures in place if one of the tailings dams in which Vale disposed of its waste

collapsed, even though no such plans existed.

       14.     On November 5, 2015, the Fundão Dam burst, unleashing a torrent of mud and

debris hurtling toward the villages below. Within minutes, the deluge swamped the town of Bento

Rodrigues below the Dam, destroying virtually everything in its path. Complaint ¶ 84. With no

warning system in place, residents had little time to flee, and in the end, 19 people lost their lives,

and hundreds lost their homes and all their possessions. Id. Both common and preferred Vale

ADRs fell significantly thereafter as the public began to learn the truth about Vale’s use of the

Dam, the Dam’s serious structural deficiencies that existed before it collapsed, and the failure to

implement appropriate measures to protect against the Fundão Dam’s collapse.

               Commencement of the Action and the
               Appointment of Lead Plaintiffs and Lead
               Counsel

       15.     A month after the collapse, investors filed a securities class-action complaint in the

United States District Court for the Southern District of New York (the “Court”), styled Ming Hom

v. Vale, S.A., et al., Case No. 1:15-cv-9539. Seven weeks later, a second class-action complaint

was filed, styled Valli T. Chin v. Vale, S.A., et al., 1:16-cv-658.

       16.     On February 5, 2016, ACERA and OCERS jointly moved for appointment as lead

plaintiffs and for approval of their counsel, BLB&G, as Lead Counsel. (ECF Nos. 31-33.) In an

order dated March 7, 2016, the Court appointed OCERS and ACERA Lead Plaintiffs and approved

their selection of BLB&G as Lead Counsel for the class. (ECF No. 51.) The Court also ordered

all existing cases consolidated under the caption In re: Vale S.A. Securities Litigation, 1:15-cv-

9539-GHW (the “Action”) and that any subsequently filed, removed, or transferred actions related

to the claims asserted in the Action be consolidated for all purposes.



                                                   6
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 10 of 54



               The Investigation and Filing of the Complaint

       17.     Before filing the Consolidated Amended Complaint, Lead Counsel conducted an

extensive investigation into the allegations and the facts surrounding the alleged fraud. This

investigation included a thorough review and analysis of: (a) Vale’s public filings with the SEC;

(b) public reports and news articles related to Vale and the collapse of the Fundão Dam;

(c) research reports by securities and financial analysts; (d) written transcripts of Vale’s investor

conference calls; (e) written evidence and sworn testimony of dozens of Vale and Samarco

employees and former employees obtained by Brazilian prosecutors investigating the collapse;

(f) economic analyses of the movement of and pricing data associated with Vale’s common and

preferred American Depository Receipts (“ADRs”); and (g) other publicly available material and

data. Lead Counsel and its in-house investigators also contacted dozens of potential witnesses,

including numerous former Vale and Samarco employees and individuals from other companies

who were believed to potentially possess information relevant to the claims. Lead Counsel

included information obtained from these individuals in the Consolidated Amended Complaint.

       18.     Lead Counsel also retained and consulted with several relevant experts in

connection with the preparation of the Complaint, including experts in dam safety and engineering,

loss causation, and damages to understand the complex geotechnical issues at play and the impact

Defendants’ alleged misstatements and omissions had on the market price of Vale’s common and

preferred ADRs, and the damages suffered by Vale shareholders.

       19.     On April 29, 2016, Lead Plaintiffs filed and served their Amended Complaint (the

“Complaint”) asserting claims against Defendants under Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder. (ECF

No. 58.) The Complaint alleges that, during the Class Period, Defendants made materially false

and misleading statements about: (i) Vale’s risk-mitigation plans, policies, and procedures and
                                                 7
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 11 of 54



(ii) responsibility for the collapse of the Dam and the resultant environmental liabilities.

Specifically, the Complaint alleged that Defendants falsely assured investors that (i) Vale had in

place policies, plans, and procedures to prevent and minimize risks and protect lives, (ii) Vale

planned and conducted its operations to cause the least possible environmental impact, (iii) Vale

used technical and operational procedures, specialist consultants, and periodic audits to identify,

control, and minimize the risks of its operations, and (iv) Vale’s dams were constructed and

operated following strict safety standards and audited periodically to monitor and reduce all

potential risks, including structural failures. The Complaint alleges that the price of Vale common

and preferred ADRs was artificially inflated during the Class Period as a result of Defendants’

allegedly false and misleading statements and declined when the truth was revealed.

               Defendants’ Motion to Dismiss

       20.     Defendants filed and served a motion to dismiss the Complaint on July 25, 2016.

(ECF No. 79.) Defendants argued that the Complaint failed to adequately plead actionable

misstatements because many of the alleged misstatements were not objectively false when made

or were the type of aspirational or generic assertions about policies and procedures that constitute

unactionable puffery, or were forward-looking statements protected under the PSLRA’s safe-

harbor provisions. Defendants argued further that the Complaint failed to allege facts giving rise

to a strong inference of scienter and failed to adequately plead loss causation.

       21.     Lead Plaintiffs filed their opposition to Defendants’ motion to dismiss on August

29, 2016. (ECF No. 88.) Among other things, Lead Plaintiffs argued that Defendants’ statements

about the safety of Vale’s dams and operations and about the Company’s risk-mitigation plans,

policies and procedures were (i) false and misleading given the long-standing and serious structural

and drainage deficiencies that had plagued the Fundão Dam since its inception; (ii) specific and

concrete representations of existing fact that could be objectively verified; and (iii) not protected
                                                 8
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 12 of 54



by the PSLRA’s “safe harbor” because they were material misstatements or omissions of present

or historical facts and because the accompanying boilerplate cautionary language was too general

or generic to be meaningful.

       22.     Lead Plaintiffs argued further that the Complaint alleged facts giving rise to a strong

inference of scienter by alleging that (i) Defendants’ statements about the safety of Vale’s dams

and operations and the Company’s risk-mitigation plans, policies, and procedures were

contradicted by contemporaneous reports, presentations, and written warnings about the serious

drainage and structural problems at the Dam that Defendants received or had access to; (ii) the

alleged misstatements concerned the most important issues facing Vale during the Class Period;

and (iii) the pervasiveness and long-standing nature of the Dam’s structural deficiencies.

       23.     Finally, Lead Plaintiffs argued that the Complaint adequately pled loss causation

by alleging that the price of Vale common and preferred ADRs dropped significantly on several

days when news partially revealing the falsity of Defendants’ statements was revealed.

       24.     On September 12, 2016, Defendants filed and served their reply papers in further

support of their motion to dismiss. (ECF Nos. 91.)

       25.     The Court issued its Memorandum Opinion and Order on March 23, 2017 (ECF

No. 92), denying in part and granting in part Defendants’ motion to dismiss. The Court found that

the Complaint (i) adequately alleged a number of actionable false and misleading statements about

Vale’s risk-management plans, policies, and procedures and responsibility for the Fundão Dam’s

collapse, (ii) sufficiently pled facts giving rise to a strong inference that Defendants made those

statements with the requisite scienter, and (iii) adequately pleaded that Defendants’ alleged

misstatements caused the losses that investors in Vale ADRs suffered. (ECF No. 92.)




                                                 9
        Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 13 of 54



        26.      On April 6, 2017, Defendants moved for reconsideration of portions of the Court’s

Memorandum Opinion and Order. (ECF No. 94.) Specifically, Defendants requested that the

Court reconsider its finding that claims for certain alleged misstatements were not barred by the

PSLRA’s safe-harbor provision and clarify that certain other claims were dismissed. On May 26,

2017, the Court issued its Order granting in part and denying in part Defendants’ motion for

reconsideration. The Court denied Defendants’ request to reconsider the Court’s decision on the

applicability of the PSLRA’s safe-harbor and clarified that certain other claims against Defendants

were dismissed.

        27.      On July 7, 2017, Defendants filed and served their Answer to the Complaint. (ECF

No. 104.) In their Answer, Defendants denied that any of the statements at issue were materially

false or misleading, or made with scienter, and asserted twenty-two affirmative defenses including

that their statements were protected by the PSLRA safe harbor and that the alleged

misrepresentations and omissions did not affect the market price of Vale’s common and preferred

ADRs.

                 The Parties Conduct Discovery

        28.      Following the Court’s ruling on the motion to dismiss, the Parties participated in a

telephonic Rule 26(f) conference at which they discussed, among other things, a proposed case

management plan, the need for a protective order and a protocol for discovery of electronically

stored information, and a proposed briefing schedule for Lead Plaintiffs’ motion for class

certification.   After the conference, the parties exchanged drafts of a proposed Civil Case

Management Plan and Scheduling Order in accordance with the Court’s Individual Rules of

Practice in Civil Cases. (ECF No. 105.) The Parties were able to agree on all terms of the proposed

plan and submitted it to the Court for approval. The Court entered the Civil Case Management



                                                  10
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 14 of 54



Plan and Scheduling Order on April 14, 2017. (ECF No. 98.) The deadlines set forth in that order

included the following:

             Initial Disclosures                                April 28, 2017

             Initial Requests for Production of Documents       April 28, 2017

             Last Day to Serve Interrogatories                 March 16, 2018

             Last Day to Serve Requests for Admission          March 16, 2018

             Last Day to Complete Depositions                   April 16, 2018

             Last Day to Complete All Fact Discovery            April 16, 2018

             Initial expert reports served                      May 18 2018

             Rebuttal export reports served                     June 29, 2018

             Last Day to Complete Expert Discovery              July 27, 2018

             Deadline for motions for summary judgment         August 31, 2018

             Class-Certification Motion Due                  September 15, 2017

             Class-Certification Opposition Due               October 27, 2017

             Class-Certification Reply Due                   November 17, 2017


       29.      The Parties also negotiated the terms of a protective order governing the treatment

of confidential information produced in discovery and the terms of an ESI protocol for governing

production of electronically stored information. Lead Plaintiffs submitted the proposed protective

order to the Court on August 18, 2017. (ECF No. 110.) The Court entered the stipulated protective

order on August 22, 2017. (ECF No. 111.).

       30.      In accordance with the Scheduling Order, the Parties exchanged Rule 26 initial

disclosures on April 28, 2017.



                                                  11
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 15 of 54



               1.     Document Discovery

       31.     Lead Plaintiffs served their first requests for production of documents on

Defendants on April 28, 2017. Defendants’ served their Responses and Objections to those

requests on May 30, 2017. Lead Counsel then met and conferred several times with Defendants’

counsel over Defendants’ objections and the scope of their search for and production of responsive

documents, including the selection of appropriate custodians whose ESI would be collected and

searched as well as the search terms to be used in those searches. The Parties eventually agreed

on search terms and custodians and Defendants began their search for and collection of responsive

documents. Defendants’ collection and search for responsive documents was made more difficult

by the fact that most of the documents were in Portuguese and Vale had switched email servers at

some point and had archived information from the old servers. The time needed to restore and

search those archived files, coupled with Defendants’ need to enlist external vendors and

translators to assist in identifying potentially responsive materials, slowed the production of

responsive documents greatly. Eventually, however, Defendants produced more than 1.1 million

pages of documents, the bulk of which were in Portuguese.

       32.     The language barrier likewise significantly slowed Lead Counsel’s ability to review

and use the documents that Defendants produced. Lead Counsel initially retained a vendor to

provide machine translations on a bulk basis, but after translating one production it became

apparent that machine translation rendered the documents virtually unreadable, as the process

stripped all formatting from the documents. As a result, Lead Counsel’s review required two steps.

First, we employed attorneys fluent in Portuguese to review the documents to make an initial

determination if the documents were sufficiently relevant and important to justify translation into

English. Then, the documents were sent to an outside vendor to manually translate the documents



                                                12
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 16 of 54



so that other members of the litigation team could review and analyze them and they could be used

in these proceedings at deposition, trial, or in court filings.

        33.     The delays these logistical difficulties caused, coupled with difficulties scheduling

the depositions of current and former Vale employees living in Brazil, eventually led the Parties

to jointly request on March 6, 2018 that Court extend the pretrial schedule by roughly five months.

(ECF No. 136.) The Court granted that request and issued a written order on March 8, 2018

modifying the Civil Case Management Plan and Scheduling Order. (ECF No. 137.)

        34.     As part of its extensive efforts to conduct non-party discovery, Lead Plaintiffs also

successfully applied for letters rogatory to obtain documents and testimony from six Brazilian

entities (Pimenta de Ávila Consultoria Ltda.; VogBR Recursos Hídricos & Geotecnia Ltda.; Vix

Logistica S.A.; Nouh Engenharia Ltda.; RTI – Rescue Training International – Editora Randal

Fonseca Ltda.; and Samarco Mineração S.A.) that designed, maintained, or constructed the Fundão

Dam, investigated the long-standing structural and drainage problems at the Dam, or developed or

implemented a plan to remediate those problems. After the Court issued the Letters Rogatory on

February 2, 2018, Lead Counsel, with the assistance of counsel in Brazil, presented the Letters to

the Brazilian courts. The lower courts in Brazil accepted the Letters and, over objections from

each of the six entities from whom Lead Plaintiffs sought evidence, ordered the six entities to

produce documents and testimony. After unsuccessful appeals from some of those entities, Lead

Counsel obtained documents and testimony from five of the six entities, and was scheduled to

obtain documents and testimony from the sixth when the settlement of this Action was reached.

        35.     Lead Counsel also served a subpoena and obtained key documents from a member

of the Independent Review Panel that Vale, Samarco, and BHP jointly retained to investigate and

report on the causes of the Fundão Dam collapse. The materials we received included important



                                                   13
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 17 of 54



documents, presentations, and contemporaneous reports chronicling the myriad structural and

drainage problems that plagued the Dam and the ineffectual measures taken to temporarily fix the

problems. All totaled, we obtained more than 1,350,000 pages of documents from Defendants and

third-parties in response to the requests for production of documents, subpoenas, and letters

rogatory. Lead Counsel reviewed, analyzed, and coded those documents and had the most relevant

ones translated for use in the action. In reviewing the documents, the attorneys were tasked with

making    several     analytical   determinations        as   to   the   documents’   importance   and

relevance. Specifically, they determined whether the documents were “hot,” “relevant,” or “not

relevant.” They also assessed which specific issues the documents concerned and determined the

identities of the Vale employees or other potential deponents to whom the documents related so

that the documents could be easily retrieved when preparing for depositions. The attorneys also

reviewed literature on geotechnical issues and worked with a well-respected geotechnical expert

in connection with document analysis, and work on targeted document collection projects

supporting deposition preparation, expert analysis, and mediation. Lead Counsel conducted

regular team meetings of the attorneys involved in the document discovery to discuss the key

documents obtained and to map out litigation strategies and theories.

       36.       Lead Plaintiffs also searched for and gathered documents that were responsive to

Defendants’ requests for production of documents, which documents were then reviewed by Lead

Counsel. In total, Lead Plaintiffs produced over 18,000 pages of documents to Defendants in

response to their requests.

                 2.     Depositions

       37.       Long before reaching the agreement in principle to settle this action, Lead Counsel

noticed and took the depositions of ten current or former Vale executives:

             •   Defendant Luciano Siani Pires, Vale’s CFO and Executive Director of Finance;
                                                    14
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 18 of 54



             •   Defendant Gerd Peter Poppinga, Vale’s Executive Director of Iron Ore and a

                 member of the Samarco board of directors;

             •   Vania Somavilla, Vale’s former Executive Director of Human Resources, Health

                 and Safety, Sustainability, and Energy;

             •   Stephen Potter, Vale’s Global Director of Strategy and member of Samarco’s

                 board of directors;

             •   Rodrigo Gomes de Melo, Executive Manager of Vale’s Mariana mining complex;

             •   Rodrigo Dutra Amaral, Vale’s Director of Environmental Licensing;

             •   Rogerio Nogueira, Vale’s Director of Investor Relations and former member of

                 Samarco’s board of directors;

             •   Paulo Bandeira, Vale’s Director of Mine Planning and a member of Samarco’s

                 Operations Committee;

             •   Luciano Torres Sequeira, a Vale engineer and supervisor, and member at various

                 times of the Samarco Operations and Performance Management Committees; and

             •   Washington Pirete, a Vale engineer at the Mariana mining complex.

       38.       The preparation for each of these depositions was extensive. For each deponent, a

team of attorneys searched for and analyzed relevant documents, prepared a detailed memo about

the deponent, and put together a comprehensive set of proposed exhibits. The lead attorney taking

the deposition then met with that team to review the potential exhibits and discuss strategy for the

deposition and whether there were any additional documents that we might be able to use as

exhibits. The lead attorney then prepared a detailed examination outline and finalized the exhibits.

       39.       Each fact witness was represented by multiple attorneys from Vale’s counsel,

Gibson, Dunn & Crutcher, and by one or more in-house counsel from Vale. Witnesses spent


                                                 15
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 19 of 54



multiple days with counsel preparing for the depositions and were aggressively defended by their

counsel during their deposition. Given the complexity of the case, the volume of documents

pertinent to each witness, and the fact that many of the depositions would constitute trial testimony

for witnesses outside the Court’s jurisdiction, many depositions spanned almost a full day of

testimony.

       40.     We believe that testimony elicited during the ten fact depositions was supportive of

Lead Plaintiffs’ claims. We recognize, however, that there also was information elicited that a

jury could view as supportive of Defendants’ positions.

       41.     As noted above, Lead Plaintiffs also obtained sworn testimony from five Brazilian

third-parties through Letters Rogatory.       Those witnesses provided helpful testimony that

corroborated documentary evidence about the dangerous condition of the Fundão Dam in the years

leading up to the collapse as well as the factual accounts recited in the report issued by the Fundão

Dam Independent Review Panel. Once again, however, some of those witnesses also provided

testimony that could be viewed as favorable to certain of Defendants’ positions.

       42.     For their part, Defendants took a Rule 30(b)(6) deposition of each Lead Plaintiff.

Lead Counsel met with and prepared a representative of each Lead Plaintiff to testify on each of

the 17 topics in the 30(b)(6) notice, and then defended the depositions. Defendants also took the

deposition of a London-based financial analyst working for Lead Plaintiffs’ independent

investment advisor. Lead Counsel attended the deposition and obtained favorable testimony on

cross-examination that the Court cited in its order on Lead Plaintiffs’ class-certification motion.

               3.      Expert Reports and Discovery

       43.     At every stage of the litigation, Lead Counsel consulted extensively with experts in

the fields of financial economics, geotechnical engineering, and corporate governance and

Brazilian and EU antitrust law. Their work was critical to the prosecution of this action and the
                                                 16
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 20 of 54



successful result obtained.     Each of Lead Plaintiffs’ experts submitted an extensive report

containing their opinions and the factual and evidentiary bases for them.

                a) Lead Plaintiffs’ Experts

        David Tabak, Ph.D.

        44.     Dr. Tabak received his Bachelor of Science degrees in Physics and Economics from

the Massachusetts Institute of Technology and a Master of Science degree and a Ph.D. in

Economics from Harvard University. For the last 24 years, he has worked for NERA, a company

that provides consulting on economic matters to parties for their internal use, to parties in litigation,

and to governmental and regulatory authorities. Dr. Tabak currently is a senior vice president in

NERA’s securities and finance practice. He regularly consults for parties in litigation and non-

litigation settings. In this matter, Dr. Tabak opined that the Vale ADRs at issue traded in an

efficient market during the Class Period. Dr. Tabak submitted an opening report, a rebuttal report,

and a report responding to a supplemental expert report submitted by Defendants’ economics

expert, Walter Torous.

        Iraj Noorany, Ph.D

        45.     Dr. Noorany received his Bachelor of Science in Civil Engineering from the

University of Tehran and a Master of Science and Ph.D. in Civil Engineering from the University

of California, Berkley. He is a Professional Civil Engineer and Licensed Geotechnical Engineer

in the State of California. His long and distinguished academic career included long stints as the

Chairman of the Department of Civil Engineering and Director of the Soil Mechanics Laboratory

at San Diego State University. Dr. Noorany has more than 40 years of experience consulting in

the fields of civil engineering, soils mechanics, and geotechnical engineering. Dr. Noorany

submitted a detailed 36-page expert report (not counting numerous appendices and figures)

opining on the mechanics and causes of the collapse of the Fundão Dam. Dr. Noorany also
                                                   17
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 21 of 54



prepared for Lead Counsel’s use a detailed response to the opinions of Defendants’ geotechnical

engineering and soils mechanics expert (Timothy Stark). Dr. Noorany’s expertise was invaluable

in helping Lead Counsel understand the complicated geotechnical and soils mechanics issues in

this case and in preparing Lead Counsel for the deposition of Professor Stark.

       John Finnerty, Ph.D.

       46.     Dr. Finnerty received a Ph.D. in Operations Research from the Naval Postgraduate

School, an M.A. in Economics from Cambridge University, where he was a Marshall Scholar, and

a B.A. in Mathematics from Williams College. He is a Professor of Finance at Fordham

University’s Gabelli School of Business, where he was the founding Director of the school’s

Master of Science in Quantitative Finance Program. Dr. Finnerty is an Academic Affiliate at

AlixPartners, LLP, a financial and operational consulting firm, where he previously was a

Managing Director. Dr. Finnerty regularly provides consulting and litigation support, including

serving as an expert witness, in matters involving securities fraud, breach of contract, commercial

disputes, valuation disputes, solvency, fairness, and breach of fiduciary duty. He has testified as

an expert in numerous securities and other financial matters in federal and state court and in

arbitration and mediation proceedings. In his expert report and deposition testimony in this matter,

Dr. Finnerty opined that certain alleged corrective disclosures were followed by statistically

significant price drops after controlling for market and industry effects and the removal of non-

fraud related news. He then calculated the amount of daily inflation in Vale ADRs caused by the

Defendants’ alleged false statements. Dr. Finnerty also prepared the proposed Plan of Allocation

based on his economic analysis. Dr. Finnerty also helped Lead Counsel prepare for the deposition

of Dr. Torous, Defendants’ damages and loss-causation expert.




                                                18
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 22 of 54



       Professor Calixto Salomão Filho

       47.     Professor Calixto is a Full Professor of Commercial Law at the University of São

Paulo Law School in Brazil and is the former head of the Department of Commercial Law at the

University of São Paulo Law School. He has been a visiting professor of law at Yale Law School

and the Institut de Sciences Politiques de Paris (Sciences Po), France. He has written several books

on antitrust law and policy, and published many articles on corporate law, antitrust, and other

related topics. He received his undergraduate degree from the Economics School of the University

of São Paulo, an LL.B. and Post-Doctoral Degree from the University of São Paulo Law School,

and a Ph.D. in Comparative Commercial Law from the University of Rome. He has frequently

served as an expert witness or a consultant in various cases or arbitrations on issues of competition,

corporate governance, corporate structure, mergers and acquisitions, disclosure, transaction

structure and terms, and other related topics. Professor Calixto submitted a rebuttal expert report

responding to the opinions expressed by Defendants’ two separate experts on antitrust and

corporate governance issues under Brazilian and EU law. Professor Calixto also helped Lead

Counsel prepare for the depositions of Defendants’ opposing experts and sat for a nearly full-day

deposition.

               b) Defendants’ Experts

       Walter Torous, Ph.D.

       48.     Dr. Torous is a Senior Lecturer at the Massachusetts Institute of Technology with

a joint position at the Sloan School of Management and the Center for Real Estate. He also is a

Professor Emeritus and the former Lee and Seymour Graff Endowed Professor at the John E.

Anderson School of Management at the University of California at Los Angeles. He received his

Ph.D. in Economics from the University of Pennsylvania. Dr. Torous frequently consults or serves

as an expert witness in securities litigations. Dr. Torous submitted rebuttal reports responding to
                                                 19
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 23 of 54



the expert reports of Dr. Tabak and Dr. Finnerty, and a supplement report in support of Defendants’

sur-reply in opposition to Lead Plaintiffs’ motion for class certification.

       Timothy Stark, Ph.D.

       49.     Dr. Stark is the Vice President of Stark Consultants, Incorporated and a Professor

of Civil and Environmental Engineering (CEE) at the University of Illinois at Urbana-Champaign.

Has been teaching, conducting research, and providing consulting services on the static and

seismic stability of earth dams, levees, embankments, naturals slopes, and other earth retaining

structures for thirty years. He has consulted on or served as an expert witness on a number of dam,

levee, and earthquake related projects. He received his Ph.D. in Geotechnical Engineering from

Virginia Polytechnic Institute & State University, his Masters in Geotechnical Engineering from

the University of California, Berkeley, and his Bachelor of Science in Civil Engineering from the

University of Delaware. Dr. Stark submitted a rebuttal expert report responding to the expert

report and opinions submitted by Dr. Noorany.

       Ángel R. Oquendo, Ph.D., J.D.

       50.     Professor Oquendo is the George J. and Helen M. England Professor of Law at the

University of Connecticut School of Law. He has held visiting professorships at national and

international institutions, such as Berkeley Law, the Georgetown Law Center, the Free University

of Berlin, the University of Hamburg, the University of Aix-en-Provence, and the Federal & State

Universities of Rio de Janeiro. He received his Ph.D. in Philosophy from Harvard University, his

J.D. from Yale Law School, and his B.A. in Economics and Philosophy from Harvard University.

For twenty-six years he has been a law professor and scholar, specializing in procedural, civil,

constitutional, antitrust, and business law in the United States, Europe, and Latin America. He

has served as an expert witness or consultant on issues of corporate, commercial, constitutional,



                                                 20
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 24 of 54



civil, and international law. In this case, Professor Oquendo submitted a 44-page expert report in

which he opined on the legal restrictions that Brazilian and EU antitrust laws imposed on Vale’s

relationship with Samarco and on other related corporate governance issues.

       Michael Klausner

       51.      Professor Klausner is the Nancy and Charles Munger Professor of Business and

Professor of Law at Stanford Law School, where he formerly served as Associate Dean for

Academic Affairs. Before that he was on the faculty of New York University School of Law. He

teaches courses in corporations and corporate governance. Professor Klausner received his B.A.

from the University of Pennsylvania and his J.D. and M.A. in economics from Yale University.

Professor Klausner has served as an expert witness or a consultant in numerous cases involving

issues of corporate governance, corporate structure, mergers and acquisitions, disclosure,

transaction structure and terms, and other related topics. In this matter, Professor Klausner

submitted an expert report in which he opined on Samarco’s governance structure and extent of

Vale’s involvement in Samarco’s operations.

       52.     Lead Counsel deposed each of Defendants’ experts in the fall of 2019, working

with Lead Plaintiffs’ own experts to develop examination outlines and topics. Lead Counsel

obtained testimony at the depositions they would have used at trial to try to undermine the opinions

and credibility and of Defendants’ experts.

               4.      Interrogatories and Requests for Admission

       53.     Lead Plaintiffs prepared and propounded a comprehensive set of interrogatories and

detailed requests for admission designed to elicit admissions that would narrow the factual issues

to be proven at trial. Among other things, Lead Plaintiffs’ requests for admission asked Defendants

to admit (i) that, before they published Vale’s 2013 Sustainability Report, they were aware of the

dangerous condition of the Fundão Dam, (ii) that Vale used the Fundão Dam to store its own
                                                21
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 25 of 54



mining wastes and that the amount of wastes Vale stored greatly exceeded the limit contained in

the agreement to use the Dam; (iii) that Vale was responsible for installing, monitoring, and

maintaining the pipelines that transported its tailings to the Fundão Dam; (iv) that Vale had

approved the modification of the Fundão Dam’s alignment, a change that the Independent Panel

of Experts found was a precipitating cause of the Dam’s collapse; and (v) that the risk-management

plans, policies, and procedures Defendants represented were in place to protect the safety of the

Company’s operations, dams, and mining facilities did not make them aware of the problems at

the Dam. In addition, Lead Plaintiffs’ interrogatories requested that Defendants, among other

things, identify the facts and documents supporting certain of their affirmative defenses.

       54.     Defendants likewise served on Lead Plaintiffs sets of interrogatories and requests

for admission that required Lead Plaintiffs to identify every statement they allege was false, the

reasons why such statements were false, and the facts supporting the allegation that Defendants’

knew the statements were false when made. Defendants interrogatories also requested that Lead

Plaintiffs detail how the alleged false statements caused the investor losses they are seeking to

recover and to identify all facts and documents supporting Lead Plaintiffs’ allegations.

Responding to Defendants’ interrogatories and requests for admission was an enormous

undertaking, requiring attorneys to pore over the thousands of potentially relevant documents and

comb through more than a dozen deposition transcripts to compile the evidence needed to respond

appropriately to Defendants interrogatories and requests for admission. Lead Plaintiffs had

completed much of that work and had prepared draft responses when the parties reached the

proposed settlement of the action.

               Lead Plaintiffs’ Motion for Class Certification

       55.     Lead Plaintiffs filed and served their motion for class certification on September

15, 2017. (ECF Nos. 112-114.) The motion was supported by a memorandum of law (ECF No.
                                                22
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 26 of 54



113) and an expert report from Lead Plaintiffs’ market efficiency expert, Dr. Tabak, opining that

the markets for Vale common and preferred ADRs were efficient and that damages for Class

Members could be calculated on a class-wide basis through a common methodology (ECF No.

114-1).

          56.   Defendants filed and served their opposition to Lead Plaintiffs’ motion on

November 3, 2017. (ECF No. 121.) Defendants’ opposition was supported by a memorandum of

law and a rebuttal expert report from Dr. Torous. (ECF No. 122-1.) Among other things, Dr.

Torous criticized Dr. Tabak’s analysis of the extent to which the price of Vale’s ADRs reacted to

material news (Cammer factor 5) and his proposed methodology for calculating damages on a

class-wide basis. (ECF No. 122-1.) Defendants argued in their opposition that because Lead

Plaintiffs had not purchased Vale ADRs after Defendants’ post-collapse statements denying

responsibility for the Dam’s collapse, Lead Plaintiffs’ claims were not typical of the class’s and

Lead Plaintiffs were not adequate class representatives. Defendants argued further that Lead

Plaintiffs were subject to unique defenses because an analyst working for Capital Group, the

investment manager that purchased Vale ADRs on behalf of Lead Plaintiffs, had views that

supposedly conflicted with Lead Plaintiffs’ theory of the case.

          57.   Lead Plaintiffs filed and served their reply in support of their class-certification

motion on November 17, 2017. (ECF No. 124.) Lead Plaintiffs’ reply was accompanied by a

rebuttal expert report from Dr. Tabak in which he responded to Dr. Torous’s criticisms and

analyses. Lead Plaintiffs explained in their reply that Defendants’ challenges to market efficiency

were unavailing and that they were entitled to rely on the Basic presumption of reliance. Lead

Plaintiffs also responded to Defendants’ challenges to Lead Plaintiffs typicality and adequacy.




                                                 23
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 27 of 54



       58.     On August 7, 2019, Defendants requested permission to file a sur-reply and

supplemental expert report from Dr. Torous in further opposition to Lead Plaintiffs’ class-

certification motion, which the Court granted the following day. (ECF Nos. 163, 164.) Defendants

filed their sur-reply and supplemental Torous report on August 15, 2019. (ECF Nos. 165, 166.)

Defendants argued that Lead Plaintiffs’ expert’s report on damages (Dr. Finnerty) had confirmed

a “fatal flaw” in Dr. Tabak’s market-efficiency analysis. Defendants argued further that the

deposition testimony of the Capital Group analyst (Bruno Rodrigues) had confirmed that Lead

Plaintiffs’ claims were not typical and that Lead Plaintiffs were inadequate class representatives

because Mr. Rodrigues testified that he never read or relied on any of the false statements and they

were “immaterial to his investment thesis.”

       59.     On August 16, 2019, Lead Plaintiffs sought and obtained permission to file a

response to Defendants’ sur-reply, (ECF No. 168), which they filed on August 22, 2019 (ECF No.

170). Lead Plaintiffs submitted with their response a supplemental expert report from Dr. Tabak.

(ECF No.171-1.) Lead Plaintiffs rebutted Defendants’ argument that Lead Plaintiffs were subject

to unique defenses with testimony from Mr. Rodrigues in which he admitted that he was not

indifferent to the price of Vale ADRs and that he would have recommended that Capital Group

portfolio managers sell Vale ADRs if he had known that the Fundão Dam would collapse and that

the Brazilian government would find Vale partially liable for the collapse. Lead Plaintiffs,

supported by Dr. Tabak’s supplemental report, also showed that Dr. Torous’s belated analysis of

market efficiency (he had not initially analyzed the extent to which Vale ADR prices reacted to

unexpected Company-specific news) was flawed.

       60.     The Court issued its order denying without prejudice Lead Plaintiffs’ motion for

class certification in a written order dated September 27, 2019. The Court found that Lead



                                                24
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 28 of 54



Plaintiffs had satisfied Rule 23’s numerosity, commonality, predominance, and superiority

requirements. In doing so, the expressly found that Lead Plaintiffs were entitled to Basic’s “fraud-

on-the-market” presumption of reliance and Lead Plaintiffs had established that damages were

capable of measurement on a class-wide basis. The Court found, however, that Lead Plaintiffs

had failed to establish the requisite typicality and adequacy because they effectively had alleged

two different frauds, one stemming from Defendants’ pre-collapse statements about Vale’s risk-

mitigation plans, policies, and procedures and the other from Defendants’ post-collapse statements

denying responsibility for the collapse and resulting environmental harm.

               The Parties Settle the Action

       61.     After fact discovery closed, the Parties discussed the possibility of resolving the

litigation through settlement and agreed to mediation before the Honorable Layn R. Phillips, a

former United States District Judge and one of the most well-respected and in-demand mediators

in the country. Judge Phillips has particular expertise and experience in mediating complex

securities class actions like this one. The Parties initially scheduled an in-person mediation session

with Judge Phillips for February 1, 2019. In advance of the scheduled mediation, the Parties

prepared detailed mediation statements addressing liability and damages issues supported by

numerous exhibits that they exchanged and submitted to Judge Phillips. Unfortunately, shortly

before the scheduled mediation, Vale was forced to postpone the session as it dealt with the

aftermath of another deadly collapse of one of its tailings dams in Brazil. The Parties eventually

rescheduled the mediation for April 15, 2019. At Judge Phillips’ request, the Parties submitted

supplemental mediation statements responding to the arguments raised in each other’s respective

opening statements. To accommodate that rescheduling, and in an effort to avoid potentially

unnecessary legal fees and expenses, the Parties submitted to the Court a request to adjust the

pretrial schedule by moving the deadline for exchanging expert reports and completing expert
                                                 25
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 29 of 54



discovery. (ECF No. 159.) The Court granted that request in a written order dated March 11,

2019. (ECF No. 160.)

       62.     At the April 15 mediation, the Parties engaged in vigorous settlement negotiations

over the course of the day with the assistance of Judge Phillips and his colleague, David Murphy.

The participants at the mediation included representatives of both Lead Plaintiffs, Lead Counsel,

Defendants’ in-house and outside counsel, and representatives from each of Vale’s D&O carriers,

including in-house and outside counsel. Despite the Parties’ and the mediators’ best efforts, the

Parties were unable to reach agreement.

       63.     Following the mediation, Judge Phillips continued discussions with the Parties and

their counsel and carriers to try to bridge the gap. Unfortunately, after exchanging several

additional settlement offers and demands, the Parties were unable to reach agreement.

       64.     With the Parties at an impasse, they exchanged expert reports and completed all

expert discovery over the next several months. At the end of expert discovery, and after the Court

issued its order on Lead Plaintiffs’ class-certification motion, the Parties renewed discussions

about the possibility of settlement. The Parties once again exchanged several offers and demands

before finally reaching a tentative agreement to settle all claims for $25 million, subject to formal

approval from all carriers and the Parties’ respective Boards.

       65.     In the ensuing weeks, the Parties negotiated the terms of the Settlement and drafted

the settlement agreement and related papers, such as notices to be provided to the Settlement Class.

On February 5, 2020, the Parties executed the Stipulation and Agreement of Settlement (ECF No.

183-1) (the “Stipulation”), which sets forth the full terms of the Parties’ agreement to settle all

claims asserted in the Action for $25,000,000, subject to the approval of the Court.




                                                 26
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 30 of 54



       H.      The Court Grants Preliminary Approval to the
               Settlement

       66.     On February 7, 2020, Lead Plaintiffs filed an unopposed motion for preliminary

approval of the Settlement. (ECF Nos. 183-185.)

       67.     The Court held a telephonic conference with the Parties to discuss Lead Plaintiffs’

motion on February 13, 2020. During the conference, the Court requested clarification on the

scope of the release contained in the Stipulation and requested additional information from Dr.

Finnerty, who developed the proposed Plan of Allocation. The Parties thereafter executed an

amendment to the Stipulation that modified the terms of the Release to make clear that the Release

is limited to claims based on facts, allegations, or representations in the Complaint that occurred

before the collapse of the Fundão Dam on November 5, 2015, in accordance with the Court’s

ruling on Lead Plaintiffs’ motion for class-certification. Lead Plaintiffs submitted the amendment

to the Stipulation and a declaration from Dr. Finnerty on February 20, 2020. (ECF Nos. 188-189.)

       68.     On February 24, 2020, the Court entered an Order Preliminarily Approving

Settlement and Authorizing Dissemination of Notice of Settlement (ECF No. 192) (the

“Preliminary Approval Order”), which, among other things: (i) preliminarily approved the

Settlement; (ii) approved the form of Notice, Summary Notice, and Claim Form, and authorized

notice to be given to Settlement Class Members through mailing of the Notice and Claim Form,

posting of the Notice and Claim Form on a Settlement website, and publication of the Summary

Notice in The Wall Street Journal and over PR Newswire; (iii) established procedures and

deadlines by which Settlement Class Members could participate in the Settlement, request

exclusion from the Settlement Class, or object to the Settlement, the proposed Plan of Allocation,

or the fee and expense application; and (iv) set a schedule for the filing of opening papers and

reply papers in support of the proposed Settlement, Plan of Allocation, and the Fee and Expense


                                                27
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 31 of 54



Application. The Preliminary Approval Order also set a Settlement Hearing for June 10, 2020 at

4:00 p.m. to determine, among other things, whether the Settlement should be finally approved.

       69.     On April 22, 2020, the Court entered an Order confirming that the June 10, 2020

Settlement Hearing will be conducted by telephone, consistent with the Court’s Emergency

Individual Rules and Practices in Light of Covid-19. (ECF No. 196.)

III.   RISKS OF CONTINUED LITIGATION

       70.     The Settlement provides an immediate and certain benefit to the Settlement Class

in the form of a $25,000,000 cash payment that represents a significant portion of the realistic

recoverable damages in the Action. Lead Plaintiffs and Lead Counsel believe that the proposed

Settlement is an excellent result for the Settlement Class given the risks of continued litigation.

As explained below, Lead Plaintiffs faced substantial risks with respect to proving liability and

establishing loss causation and damages in this case.

       A.      Risks Concerning Liability

       71.     While Lead Plaintiffs and Lead Counsel believe that the claims asserted against

Defendants in the Action are meritorious, they recognize that this Action presented a number of

substantial risks to establishing Defendants’ liability. Defendants had vigorously contested and

would have continued to argue that their challenged statements were not false or misleading or

were not actionable, and, in any event, that Defendants did not know that the statements were false

or were not reckless in making them.

               1.      Falsity

       72.     Lead Plaintiffs would have faced substantial challenges in proving that Defendants’

statements were materially false and misleading when made.

       73.     Following the Court’s order on class certification finding that the Complaint alleges

two distinct frauds, Lead Plaintiffs’ claim is premised on only the pre-collapse statements in Vale’s

                                                 28
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 32 of 54



2013 Sustainability Report about the safety of Vale’s operations and about Vale’s risk-mitigation

policies and procedures. Defendants argued in their motion to dismiss, argued again at the

mediation, and indicated in their letter to the Court requesting a pre-motion conference that they

intended to argue at summary judgment that most, if not all, of the alleged false statements that

remain at issue were too vague and indefinite to support a fraud claim. Relying on the Second

Circuit’s recent decision in Singh v. Cigna Corp., 918 F.3d 57, 64 (2d Cir. 2019), defendants would

have argued that Vale’s pre-collapse statements in the 2013 Sustainability Report were the type of

“simple and generic assertions about having ‘policies and procedures’” that are inactionable

puffery.

       74.     Although the Court rejected this argument in denying Defendants’ motion to

dismiss, the Court’s decision came before the Second Circuit’s decision in Singh. Thus, while

Lead Plaintiffs and Lead Counsel believe that the Singh decision is readily distinguishable and that

Defendants’ statements were, as the Court found previously, concrete assertions of fact, there is a

risk that the Court could revisit its prior decision and reach a different conclusion. Such a decision

would be fatal to Lead Plaintiffs’ claims.

       75.     Defendants also indicated their intention to argue at summary judgment that even

if the statements are not considered puffery, many of them are not actionable for the separate

reason that the 2013 Sustainability Report expressly carved out Samarco facilities like the Fundão

Dam from its scope. In dismissing certain of Lead Plaintiffs’ claims on the pleadings, the Court

accepted a similar argument about statements in Vale’s Annual Reports but found that the

Sustainability Report did not exclude Samarco from its scope. Nonetheless Defendants’ argument

would have relied on different language in the Sustainability Report that they would have

contended the Court did not consider (because Defendants did not raise it). Though Lead Plaintiffs



                                                 29
        Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 33 of 54



disagree with Defendants’ hypertextual and stinted reading of the Sustainability Report’s scope,

Defendants’ argument posed some risk. Acceptance of Defendants’ argument would have halved

the number of false statements at issue.

               2.     Scienter

        76.    Even if Lead Plaintiffs succeeded in proving that Defendants’ statements were false

and actionable, Lead Plaintiffs would have faced challenges in proving that Defendants made the

alleged false statements with the intent to mislead investors or were reckless in making the

statements. The Court found in its order on Defendants’ motion to dismiss that Lead Plaintiffs had

sufficiently pled scienter for the alleged false statements in the 2013 Sustainability Report by

pleading that Defendant Poppinga, as a Samarco Board member, had access to Board minutes and

other documents that contradicted the statements in the Sustainability Report. (ECF No. 92 at 56.)

Defendants indicated in their request for a pre-motion conference that they would move for

summary judgment on the ground that Poppinga was not on the Samarco Board in April 2014,

when the 2013 Sustainability Report was published, and there was no evidence suggesting that

he had access to information concerning the Fundão Dam before he joined the Board in January

2015.

        77.    In response, Lead Plaintiffs would have provided evidence, including testimony

from Defendant Poppinga himself, that despite his physical location in Canada when the

Sustainability Report was published, he had access to information about the problems at the

Fundão Dam, including a 2010 audit report and several more recent reports from Samarco’s

Independent Tailings Review Board (“ITRB”).         Lead Plaintiffs also would have submitted

evidence that other Vale senior executives who attested to the accuracy of the statements in the

Sustainability Report were aware of, had received, or had access to information that contradicted

the Company’s statements.
                                               30
         Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 34 of 54



         78.   Defendants, on the other hand, would have pointed to other presentations and

documents in which the ITRB and other consultants attested to the safety and structural integrity

of the Dam in the months leading up to publication of the 2013 Sustainability Report. Defendants

would have asserted that those documents prove they reasonably believed the statements in the

Sustainability Report, negating any inference that they acted with the requisite scienter. While

Lead Plaintiffs and Lead Counsel believe there were genuine issues of material fact that would

preclude summary judgment, there is significant risk that the Court would disagree. And, even if

Lead Plaintiffs were able to survive summary judgment, it is difficult—if not impossible—to

predict how a jury would decide the issue. A decision in Defendants’ favor, at either summary

judgment or trial, would be fatal to the claims of Lead Plaintiffs and the Settlement Class.

         79.   On all these issues, Lead Plaintiffs would have had to prevail at several stages; first

on a motion for summary judgment and then at trial. And even if they succeeded at summary

judgment and trial, they likely would face years of lengthy appeals. At each stage, there would be

very significant risks attendant to the continued prosecution of the Action, as well as considerable

delay.

         B.    Risks Related to Loss Causation and Damages

         80.   Even if Lead Plaintiffs overcame each of the above risks and successfully

established liability, they would have confronted considerable additional challenges in establishing

loss causation and damages. See Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 345-46 (2005)

(plaintiffs bear the burden of proving “that the defendant’s misrepresentations ‘caused the loss for

which the plaintiff seeks to recover’”). While Defendants raised the issue of loss causation in their

motion to dismiss and the Court rejected that argument, the threshold for alleging loss causation

at the pleading stage is not onerous, and these arguments could have been presented with much

more force at summary judgment and trial, where Defendants’ position would have been supported
                                                 31
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 35 of 54



by expert testimony opining that there was no loss causation and limited or no damages. Risks

related to loss causation and damages were an important driver of the settlement value of this case.

       81.     Defendants argued in their request for a pre-motion conference that “the analysis

and testimony provided by Plaintiffs’ own purported loss causation expert conclusively establishes

that: (1) no artificial price inflation was introduced into Vale’s ADRs following any of the alleged

misstatements; and (2) Vale’s ADRs experienced no statistically significant abnormal price returns

in the wake of the collapse of the Fundão Dam, the quintessential corrective disclosure of purported

misrepresentations concerning risk mitigation practices.” (ECF No. 177 at 2.). Defendants also

would have argued that the two additional alleged corrective disclosures—when Brazilian

prosecutors announced they had filed a lawsuit against Vale for its role in the collapse of the Dam

and when a Court later found that Vale likely was liable for the environmental harm as both a

direct and indirect polluter because of its use of the Fundão Dam and its control of Samarco—

cannot support loss causation because neither of those alleged corrective disclosures revealed new

information about the pre-collapse fraud.

       82.     In response, Lead Plaintiffs would have submitted evidence, including testimony

and an expert report from Dr. Finnerty, showing that the full truth of Defendants’ pre-collapse

false statements was not known until many weeks after the Fundão Dam collapsed when the

Brazilian prosecutors’ complaint and the court order finding Vale likely liable as a direct polluter

revealed new information about Vale’s use of the Dam, the extent of the long-standing problems

at the Dam, and Vale’s liability as a direct polluter. If the Court or the jury were to accept

Defendants’ arguments, Lead Plaintiffs would not be able to establish the requisite causal link

between the pre-collapse false statements and the losses Lead Plaintiffs and the class suffered.




                                                32
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 36 of 54



       C.      The Settlement Amount Compared to Likely
               Damages that Could be Proved at Trial

       83.     The $25 million Settlement is also a very favorable result when it is considered in

relation to the likely amount of damages that could be established at trial if Lead Plaintiffs were to

prevail all liability issues, such as falsity and scienter. Assuming that Lead Plaintiffs prevailed on

liability issues at trial (which was far from certain), the Settlement Amount would be equal to

approximately 11% to 16% of the likely recoverable damages, depending on the outcome of

disputed loss causation and damages arguments. This represents an excellent recovery for the

Settlement Class given other risks in the litigation, and the substantial additional costs and delays

that would result from continued litigation.

       84.     As discussed above, this case presented many complex questions with respect to

determining the amount of damages that could be recovered and the range of possible damages

varied widely depending on assumptions and methodology adopted. Considering Defendants’

arguments concerning damages and loss causation, Lead Counsel believes that the maximum

damages that Lead Plaintiffs could realistically prove at trial would be $228 million. If Defendants

succeeded on even one of their loss-causation challenges, the maximum amount of recoverable

damages would be slashed substantially. For example, if the Court or the jury were to find that

the last corrective disclosure did not reveal any new information, and thus did not cause losses

related to the fraud, then realistic potential damages would be reduced to at most $153 million. If

Defendants succeeded on any of their other challenges, damages would be reduced further, even

potentially eliminated altogether. Accordingly, the Settlement represents approximately 11% to

16% of the realistic recoverable damages here. This level of recovery is quite good for a securities

fraud action, especially given all the particular risks of proving liability discussed above.




                                                 33
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 37 of 54



        85.     When Lead Plaintiffs agreed to the Settlement, they (and the class) were facing the

substantial burdens of opposing summary judgment and, if successful, a lengthy and complex trial

that would, at best, substantially prolong the wait for any possible recovery and could, at worst,

lead to a smaller recovery, or no recovery at all. Even if Lead Plaintiffs were successful at trial,

Defendants could have challenged the damages of each large class member in post-trial

proceedings, substantially reducing any aggregate class recovery. Finally, even if Lead Plaintiffs

had succeeded in proving all elements of their case at trial and in post-trial proceedings, Defendants

would almost certainly have appealed. An appeal would not only have renewed all the risks faced

by Lead Plaintiffs and the class, it also would have engendered significant additional delay and

costs before Settlement Class Members could receive any recovery.

        86.     Given these significant litigation risks, and the immediacy, certainty, and amount

of the $25,000,000 recovery, Lead Plaintiffs and Lead Counsel believe that the Settlement is an

excellent result, is fair, reasonable, and adequate, and is in the best interest of the Settlement Class.

IV.     LEAD PLAINTIFFS’ COMPLIANCE WITH THE
        COURT’S PRELIMINARY APPROVAL ORDER
        REQUIRING ISSUANCE OF NOTICE

        87.     The Court’s Preliminary Approval Order directed that the Notice of (I) Pendency

of Class Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for

Attorneys’ Fees and Litigation Expenses (the “Notice”) and Proof of Claim and Release Form

(“Claim Form”) be disseminated to potential members of the Settlement Class. The Preliminary

Approval Order also set a deadline for Settlement Class Members to submit objections to the

Settlement, the Plan of Allocation, and/or the Fee and Expense Application or to request exclusion

from the Settlement Class, and set a final approval hearing date of June 10, 2020.

        88.     In accordance with the Preliminary Approval Order, Lead Counsel instructed JND

Legal Administration (“JND”), the Court-approved Claims Administrator, to begin disseminating
                                                   34
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 38 of 54



copies of the Notice and the Claim Form by mail and to publish the Summary Notice. The Notice

contains, among other things, a description of the Action, the Settlement, the proposed Plan of

Allocation, and Settlement Class Members’ rights to participate in the Settlement, object to the

Settlement, the Plan of Allocation and/or the Fee and Expense Application, or exclude themselves

from the Settlement Class. The Notice also informs Settlement Class Members of Lead Counsel’s

intent to apply for an award of attorneys’ fees in an amount not to exceed 17% of the Settlement

Fund, and for Litigation Expenses in an amount not to exceed $2,000,000. To disseminate the

Notice, JND obtained information from banks, brokers, and other nominees regarding the names

and addresses of potential Settlement Class Members.        See Declaration of Luiggy Segura

Regarding (A) Mailing of the Notice and Claim Form; (B) Publication of the Summary Notice;

and (C) Report on Requests for Exclusion Received to Date (“Segura Decl.”), attached hereto as

Exhibit 3, at ¶¶ 3-7.

       89.     JND began mailing copies of the Notice and Claim Form (together, the “Notice

Packet”) to potential Settlement Class Members and nominee owners on March 11, 2020. See

Segura Decl. ¶¶ 3-5. As of May 5, JND had disseminated a total of 230,008 Notice Packets to

potential Settlement Class Members and nominees. Id. ¶ 8.

       90.     On March 30, 2020, in accordance with the Preliminary Approval Order, JND

caused the Summary Notice to be published in The Wall Street Journal and to be transmitted over

the PR Newswire. Id. ¶ 9.

       91.     Lead Counsel also caused JND to establish a dedicated settlement website,

www.ValeSecuritiesLitigation.com, to provide potential Settlement Class Members with

information concerning the Settlement and access to downloadable copies of the Notice and Claim

Form, as well as copies of the Stipulation, Preliminary Approval Order, and Complaint. See



                                              35
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 39 of 54



Segura Decl. ¶ 11. That website became operational on March 11, 2020. Id. Lead Counsel also

made copies of the Notice and Claim Form available on its own website, www.blbglaw.com.

       92.     As set forth above, the deadline for Settlement Class Members to file objections to

the Settlement, Plan of Allocation, and/or Fee and Expense Application, or to request exclusion

from the Settlement Class is May 20, 2020. To date, three requests for exclusion have been

received. See Segura Decl. ¶ 12. No objections to the Settlement, Plan of Allocation, or Lead

Counsel’s Fee and Expense Application have been received to date. Lead Counsel will file reply

papers on or before June 3, 2020, that will address the requests for exclusion and any objections

that may be received.

V.     ALLOCATION OF THE PROCEEDS OF THE
       SETTLEMENT

       93.     Pursuant to the Preliminary Approval Order, and as set forth in the Notice, all

Settlement Class Members who want to participate in the distribution of the Net Settlement Fund

(i.e., the Settlement Fund less any (a) Taxes, (b) Notice and Administration Costs, (c) Litigation

Expenses awarded by the Court, (d) attorneys’ fees awarded by the Court, and (e) any other costs

or fees approved by the Court) must submit a valid Claim Form with all required information

postmarked no later than July 14, 2020. As set forth in the Notice, the Net Settlement Fund will

be distributed among Settlement Class Members who submit eligible claims according to the plan

of allocation approved by the Court.

       94.     Lead Counsel consulted with Lead Plaintiffs’ damages expert in developing the

proposed plan of allocation for the Net Settlement Fund (the “Plan of Allocation”). See Finnerty

Decl. (ECF No. 189) ¶¶ 1-2. Lead Counsel believes that the Plan of Allocation provides a fair and

reasonable method to equitably allocate the Net Settlement Fund among Settlement Class

Members who suffered losses as result of the conduct alleged in the Complaint.


                                               36
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 40 of 54



       95.     The Plan of Allocation is set forth at pages 11 to 17 of the Notice. See Segura Decl.,

Ex. A. As described in the Notice, calculations under the Plan of Allocation are not intended to

be estimates of, nor indicative of, the amounts that Settlement Class Members might have been

able to recover at trial or estimates of the amounts that will be paid to Authorized Claimants

pursuant to the Settlement. Notice ¶ 48. Instead, the calculations under the plan are only a method

to weigh the claims of Settlement Class Members against one another for the purposes of making

an equitable allocation of the Net Settlement Fund. Id.

       96.     In developing the Plan of Allocation, Lead Plaintiffs’ damages expert calculated

the estimated amount of artificial inflation in Vale common and preferred ADRs during the Class

Period allegedly caused by Defendants’ alleged false and misleading statements and material

omissions. Finnerty Decl. ¶¶ 11-15. In calculating the estimated artificial inflation, the damages

expert considered price changes in Vale ADRs in reaction to certain public announcements

allegedly revealing the truth concerning Defendants’ alleged misrepresentations and material

omissions, adjusting for price changes on those days that were attributable to market or industry

forces. Id. ¶ 12; Notice ¶ 49.

       97.     In general, the Recognized Loss Amounts calculated under the Plan of Allocation

will be the lesser of: (a) the difference between the amount of alleged artificial inflation in Vale

ADRs at the time of purchase or acquisition and the time of sale, or (b) the difference between the

purchase price and the sale price (if sold during the Class Period or afterwards through the period

90 days after the final corrective disclosure). Notice ¶¶ 51, 53-56.

       98.     Claimants who purchased and sold all their Vale ADRs before the first alleged

corrective disclosure on November 5, 2015, or who purchased and sold all their Vale ADRs

between two consecutive dates on which artificial inflation was allegedly removed from the price



                                                37
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 41 of 54



of Vale ADRs (that is, they did not hold the ADRs over a date where artificial inflation was

allegedly removed from the stock price), will have no Recognized Loss Amount under the Plan of

Allocation with respect to those transactions because the level of artificial inflation is the same

between the corrective disclosures, and any loss suffered on those sales would not be the result of

the alleged misstatements in the Action.

       99.     In accordance with the PSLRA, Recognized Loss Amounts for Vale ADRs sold

during the 90-day period after final alleged corrective disclosure are further limited to the

difference between the purchase price and the average closing price of the stock from the trading

date after that final corrective disclosure to the date of sale. Notice ¶¶ 53(d)(iii); 54(c)(iii);

55(d)(iii); 56(c)(iii). Recognized Loss Amounts for Vale ADRs still held as of the close of trading

on March 18, 2016, the end of the 90-day period, will be the lesser of (a) the amount of artificial

inflation on the date of purchase or (b) the difference between the purchase price for the ADR and

the average closing price for the ADR during that 90-day period (which was $2.99 for Vale

Common ADRs and $2.23 for Vale Preferred ADRs). Notice ¶¶ 53(e), 54(d), 55(e), 56(d).

       100.    The sum of a Claimant’s Recognized Loss Amounts for all their purchases of Vale

ADRs during the Class Period is the Claimant’s “Recognized Claim.” Notice ¶ 58. The Plan of

Allocation also limits Claimants based on whether they had an overall market loss in their

transactions in Vale ADRs during the period from May 8, 2014 through March 18, 2016. A

Claimant’s Recognized Claim will be limited to his, her, or its market loss in ADR transactions

during that period. Notice ¶¶ 64-65. The Net Settlement Fund will be allocated to Authorized

Claimants on a pro rata basis based on the relative size of their Recognized Claims. Notice ¶ 66.

       101.    In sum, the Plan of Allocation was designed to fairly and rationally allocate the

proceeds of the Net Settlement Fund among Settlement Class Members based on damages they



                                                38
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 42 of 54



suffered on purchases of Vale ADRs that were attributable to the misconduct alleged in the

Complaint. Accordingly, Lead Counsel respectfully submits that the Plan of Allocation is fair and

reasonable and should be approved by the Court.

       102.      As noted above, as of May 5, 2020, more than 230,000 copies of the Notice, which

contains the Plan of Allocation and advises Settlement Class Members of their right to object to

the proposed Plan of Allocation, had been sent to potential Settlement Class Members and

nominees. See Segura Decl. ¶ 8. To date, no objections to the proposed Plan of Allocation have

been received.

VI.    THE FEE AND EXPENSE APPLICATION

       103.      In addition to seeking final approval of the Settlement and Plan of Allocation, Lead

Counsel is applying to the Court for an award of attorneys’ fees of 17% of the Settlement Fund net

of the Litigation Expenses awarded by the Court (the “Fee Application”). If the Court grants the

Litigation Expenses requested, this fee request would be equal to $3,938,004.97, plus interest

earned on that amount at the same rate as the Settlement Fund.2 Lead Counsel also requests

payment for litigation expenses that it incurred in connection with the prosecution of the Action

from the Settlement Fund in the amount of $1,811,120.54. Lead Counsel further requests

reimbursement to Lead Plaintiffs ACERA and OCERS a total of $24,144.35 in costs and expenses

that Lead Plaintiffs incurred directly related to their representation of the Settlement Class, in

accordance with the PSLRA, 15 U.S.C. § 78u-4(a)(4). The legal authorities supporting the




2
  Lead Counsel intends to compensate another law firm, Bottini & Bottini, Inc. (the “Bottini Firm”)
from the attorneys’ fees that Lead Counsel receives in this Action, based on work that the Bottini
Firm did at the outset of the litigation. The payment to the Bottini Firm will be in an amount
commensurate with that firm’s efforts in this litigation.

                                                  39
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 43 of 54



requested fee and expenses are discussed in Lead Counsel’s Fee Memorandum. The primary

factual bases for the requested fee and expenses are summarized below.

        A.      The Fee Application

        104.    For its efforts on behalf of the Settlement Class, Lead Counsel is applying for a fee

award to be paid from the Settlement Fund on a percentage basis. As set forth in the accompanying

Fee Memorandum, the percentage method is the appropriate method of fee recovery because it

aligns the lawyers’ interest in being paid a fair fee with the interest of the Lead Plaintiffs and the

Settlement Class in achieving the maximum recovery in the shortest amount of time required under

the circumstances and taking into account the litigation risks faced in a class action. Use of the

percentage method has been recognized as appropriate by the Supreme Court and Second Circuit

for cases of this nature.

        105.    Based on the quality of the result achieved, the extent and quality of the work

performed, the significant risks of the litigation, and the fully contingent nature of the

representation, Lead Counsel respectfully submits that the requested fee award is reasonable and

should be approved. As discussed in the Fee Memorandum, a 17% fee award is fair and reasonable

for attorneys’ fees in common fund cases such as this and is within the range of percentages

awarded in securities class actions in this Circuit with comparable settlements.

                1.      Lead Plaintiffs Have Authorized and Support the Fee Application

        106.    ACERA and OCERS are both sophisticated institutional investors that closely

supervised and monitored the prosecution and settlement of the Action. See Weiss Decl. (Ex. 1),

at ¶¶ 2-7; Ratto Decl. (Ex. 2), at ¶¶ 2-7. Lead Plaintiffs have evaluated the Fee Application and

fully support the fee requested. The fee requested is consistent with retainer agreements entered

into between Lead Plaintiffs and Lead Counsel at the outset of the litigation. Weiss Decl. ¶ 9;

Ratto Decl. ¶ 9. After the agreement to settle the Action was reached, Lead Plaintiffs again

                                                 40
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 44 of 54



reviewed the proposed fee and believe it is fair and reasonable in light of the result obtained for

the Settlement Class, the substantial risks in the litigation, and the work performed by Lead

Counsel. Weiss Decl. ¶ 10; Ratto Decl. ¶ 10. Lead Plaintiffs’ endorsement of the fee request

further demonstrates its reasonableness and should be given weight in the Court’s consideration

of the fee award.

               2.      The Work and Experience of Lead Counsel

       107.    Attached hereto as Exhibit 4 is a schedule summarizing the amount of time spent

by the attorneys and professional support staff employees of BLB&G who billed more than ten

hours to the Action from its inception through February 5, 2020, and a lodestar calculation for

those individuals. As set forth in Exhibit 4, the number of hours expended by BLB&G on the

Action from its inception through February 5, 2020 is 14,548.25, for a lodestar of $8,004,278.75.

The requested fee of 17% of the Settlement Fund, net of expenses, is $3,938,004.97 plus interest,

and therefore represents substantially less than Lead Counsel’s lodestar—in fact, it is one-half or

0.5. Thus, Lead Counsel’s requested fee is a negative or fractional multiplier of their total lodestar,

which in other words represents a fee that is only approximately 50% of the total value of the time

and effort that Lead Counsel devoted to the prosecution of this Action at their standard rates. As

discussed in further detail in the Fee Memorandum, this multiplier is significantly below the fee

multipliers typically awarded in comparable securities class actions and in other class actions

involving contingency fee risk, in this Circuit and elsewhere.

       108.    The schedule set forth in Exhibit 4 was prepared from contemporaneous daily time

records regularly prepared and maintained by BLB&G, which are available at the request of the

Court. As noted above, attorneys and support staff who billed fewer than ten hours to the Action

have been removed from the schedule and no time expended in preparing the application for fees

and expenses has been included. The hourly rates for attorneys and paraprofessionals included in
                                                  41
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 45 of 54



the schedule are their current hourly rates, which are commensurate with the hourly rates charged

by lawyers and paraprofessionals performing similar services in New York, New York. For

personnel who are no longer employed by BLB&G, the lodestar calculation is based upon the

hourly rates for such personnel in his or her final year of employment with the firm.

           109.   As described above in greater detail, the work that Lead Counsel performed in this

Action included: (i) conducting an extensive investigation into the claims asserted, including

through a detailed review of public documents, interviews with possible witnesses, and

consultation with experts; (ii) researching and drafting a detailed consolidated complaint;

(iii) researching, briefing, and arguing Lead Plaintiffs’ largely successful opposition to

Defendants’ motion to dismiss; (iv) preparing and filing Lead Plaintiffs’ motion for class

certification; (v) undertaking substantial fact and expert discovery efforts, including serving

document requests on Defendants, serving Letters Rogatory and document subpoenas on non-

parties,     obtaining and reviewing more than 1.3 million pages of documents produced by

Defendants and non-parties as a result of these efforts, and taking, defending, or participating in

21 depositions; (vi) consulting extensively throughout the litigation with a variety of experts and

consultants, including experts in financial economics, geotechnical engineering, corporate

governance, and Brazilian antitrust law, and working with them to prepare a total of six initial,

reply, or rebuttal reports; and (vii) engaging in extensive arm’s-length settlement negotiations to

achieve the Settlement.

           110.   As detailed above, throughout this case, Lead Counsel devoted substantial time to

the prosecution of the Action. I maintained control of and monitored the work performed by other

lawyers at BLB&G. While I personally devoted substantial time to this case, and personally

reviewed and edited all pleadings, court filings, and other correspondence prepared on behalf of



                                                  42
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 46 of 54



Lead Plaintiffs, other experienced attorneys at my firm were also involved in settlement

negotiations and other matters. More junior attorneys and paralegals also worked on matters

appropriate to their skill and experience level. Throughout the litigation, Lead Counsel maintained

an appropriate level of staffing that avoided unnecessary duplication of effort and ensured the

efficient prosecution of this litigation.

        111.    As demonstrated by the firm resume attached as Exhibit 5 hereto, Lead Counsel is

among the most experienced and skilled law firms in the securities litigation field, with a long and

successful track record representing investors in such cases. BLB&G is consistently ranked among

the top plaintiffs’ firms in the country. Further, BLB&G has taken complex cases such as this to

trial, and it is among the few firms with experience doing so on behalf of plaintiffs in securities

class actions. I believe this willingness and ability added valuable leverage in the settlement

negotiations.

                3.      Standing and Caliber of Defendants’ Counsel

        112.    The quality of the work performed by Lead Counsel in attaining the Settlement

should also be evaluated in light of the quality of its opposition. Defendants were represented by

extremely able counsel—Gibson, Dunn & Crutcher LLP. In the face of this skillful and well-

financed opposition, Lead Counsel was nonetheless able to develop a case that was sufficiently

compelling to persuade Defendants and their counsel to settle the case on terms that will

significantly benefit the Settlement Class.

                4.      The Risks of Litigation and the Need to Ensure the
                        Availability of Competent Counsel in High-Risk
                        Contingent Cases

        113.    The prosecution of these claims was undertaken entirely on a contingent-fee basis,

and the considerable risks assumed by Lead Counsel in bringing this Action to a successful

conclusion are described above. Those risks are relevant to the Court’s evaluation of an award of

                                                43
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 47 of 54



attorneys’ fees. Here, the risks assumed by Lead Counsel, and the time and expenses incurred by

Lead Counsel without any payment, were extensive.

       114.    From the outset, Lead Counsel understood that it was embarking on a complex,

expensive, lengthy, and hard-fought litigation with no guarantee of ever being compensated for

the substantial investment of time and the outlay of money that vigorous prosecution of the case

would require. In undertaking that responsibility, Lead Counsel was obligated to ensure that

sufficient resources (in terms of attorney and support staff time) were dedicated to the litigation,

and that Lead Counsel would further advance all of the costs necessary to pursue the case

vigorously on a fully contingent basis, including funds to compensate vendors and consultants and

to cover the considerable out-of-pocket costs that a case such as this typically demands. Because

complex shareholder litigation generally proceeds for several years before reaching a conclusion,

the financial burden on contingent-fee counsel is far greater than on a firm that is paid on an

ongoing basis. Indeed, Lead Counsel has received no compensation during the course of this

Action and no reimbursement of out-of-pocket expenses, yet it has incurred more than $1.8 million

in expenses in prosecuting this Action for the benefit of Vale investors.

       115.    Lead Counsel also bore the risk that no recovery would be achieved. As discussed

above, from the outset this case presented a number of significant risks and uncertainties, including

challenges in proving the falsity of Defendants’ statements, establishing scienter, and establishing

loss causation and damages.

       116.    As noted above, the Settlement was reached only after Lead Counsel had completed

fact and expert discovery. Had the Settlement not been reached when it was, Defendants would

have moved for summary judgment, which would have to be briefed and argued, a pre-trial order

would have to be prepared, proposed jury instructions would have to be submitted, and motions in



                                                 44
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 48 of 54



limine would have to be filed and argued. Substantial time and expense would also need to be

expended in preparing the case for trial. The trial itself would be expensive and uncertain.

Moreover, even if the jury returned a favorable verdict after trial, it is likely that any verdict would

be the subject of post-trial motions, post-trial challenges to individual class members’ damages,

and appeals.

        117.    Lead Counsel’s persistent efforts in the face of significant risks and uncertainties

have resulted in a significant and certain recovery for the Settlement Class. Given this recovery

and Lead Counsel’s investment of time and resources over the course of the litigation, Lead

Counsel believes the requested attorneys’ fee is fair and reasonable and should be approved.

                5.      The Reaction of the Settlement Class to the Fee Application

        118.    As noted above, as of May 5, 2020, over 230,000 Notice Packets had been sent to

potential Settlement Class Members advising them that Lead Counsel would apply for attorneys’

fees in an amount not to exceed 17% of the Settlement Fund. See Segura Decl. ¶ 8 and Ex. A

(Notice ¶¶ 5, 71). In addition, the Court-approved Summary Notice has been published in The

Wall Street Journal and transmitted over the PR Newswire. Id. ¶ 9. To date, no objections to the

request for attorneys’ fees have been received.

        119.    In sum, Lead Counsel accepted this case on a contingency basis, committed

significant resources to it, and prosecuted it without any compensation or guarantee of success.

Based on the favorable result obtained, the quality of the work performed, the risks of the Action,

and the contingent nature of the representation, Lead Counsel respectfully submits that the

requested fee is fair and reasonable.




                                                  45
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 49 of 54



       B.       The Litigation Expense Application

       120.     Lead Counsel also seeks payment from the Settlement Fund of $1,811,120.54 for

litigation expenses that it reasonably incurred in connection with the prosecution of the Action (the

“Expense Application”).

       121.     From the outset of the Action, Lead Counsel has been cognizant of the fact that it

might not recover any of its expenses, and, further, if there were to be reimbursement of expenses,

it would not occur until the Action was successfully resolved, often a period lasting several years.

Lead Counsel also understood that, even if the case ultimately was successful, reimbursement of

expenses would not necessarily compensate them for the lost use of funds advanced by them to

prosecute the Action. Consequently, Lead Counsel was motivated to, and did, take significant

steps to minimize expenses whenever practicable without jeopardizing the vigorous and efficient

prosecution of the case.

       122.     As set forth in Exhibit 6 hereto, Lead Counsel has paid or incurred a total of

$1,811,120.54 in unreimbursed litigation expenses in connection with the prosecution of the

Action. The expenses are summarized in Exhibit 6, which identifies each category of expense,

e.g., expert fees, deposition costs, on-line legal and factual research, travel costs, telephone, and

photocopying expenses, and the amount incurred for each category. These expenses are reflected

on the books and records maintained by Lead Counsel, which are prepared from expense vouchers,

check records, and other source materials and are an accurate record of the expenses incurred.

These expenses are submitted separately by Lead Counsel and are not duplicated by the firm’s

hourly rates.

       123.     Of the total amount of expenses, $1,395,890.11, or approximately 77%, was

expended for the retention of experts. As discussed above, Lead Counsel consulted extensively

with experts in loss causation and damages, geotechnical engineering, corporate governance, and
                                                 46
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 50 of 54



antitrust during its investigation and the preparation of the Complaint and during discovery. In

connection with Lead Plaintiffs’ motion for class certification, Lead Plaintiff’s market efficiency

expert, Dr. Tabak, submitted a report on the efficiency of the market for Vale ADRs and the

methodology for calculating class-wide damages. Lead Counsel also consulted with and submitted

expert reports of Professor Finnerty (loss causation and damages), Professor Calixto (corporate

governance and Brazilian and EU antitrust law), and Dr. Noorany (geotechnical engineering). In

addition, Lead Counsel retained Brazilian counsel who assisted in specialized areas that required

Brazilian attorneys, including submitting the Letters Rogatory to Brazilian courts and obtaining

documents and testimony in response from Brazilian third-parties. Each of these experts was

instrumental in Lead Counsel’s prosecution of the action and in bringing about the favorable result

achieved.

       124.      Another significant expense was the cost of translation of the vast number of

Portuguese documents produced and used in the Action.             The translation costs came to

$123,502.51, or approximately 7% of the total expenses

       125.      Lead Counsel expended a total of $50,176.91, or 3% of the total expenses, on the

costs of court reporters and transcript preparation in connection with the 21 depositions conducted

in the Action.

       126.      Lead Counsel seeks $53,603.64 for the costs associated with establishing and

maintaining the internal document database that was used to process and review the more than 1.3

million pages of documents produced by Defendants and non-parties in this action. BLB&G

charges a rate of $3 per gigabyte of data per month and $15 per user to recover the costs associated

with maintaining its document database management system, which includes the costs to BLB&G

of necessary software licenses and hardware. BLB&G has conducted a review of market rates



                                                47
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 51 of 54



charged for the similar services performed by third-party document management vendors and

found that its rate was 80% below the market rates charged by these vendors, resulting in a savings

to the Settlement Class.

       127.    Lead Plaintiffs’ share of the mediation costs paid to Phillips ADR for the services

of Judge Phillips was $72,061.25 or 4% of the total expenses.

       128.    The other expenses for which Lead Counsel seeks payment are the types of

expenses that are necessarily incurred in litigation and routinely charged to clients billed by the

hour. These expenses include, among others, travel costs, copying costs (in-house and through

outside vendors), long distance telephone charges, and postage and delivery expenses.

       129.    The expenses reflected in Exhibit 6 are the actual incurred expenses or reflect

“caps” based on the application of the following criteria:

       (a)            Out-of-Town Travel – airfare is capped at coach rates, hotel charges per night

are capped at $350 for “high cost” cities and $250 for “low cost” cities; meals are capped at $20

per person for breakfast, $25 per person for lunch, and $50 per person for dinner.

       (b)             Out-of-Office Meals – capped at $25 per person for lunch and $50 per

person for dinner.

       (c)             In-Office Working Meals – capped at $20 per person for lunch and $30 per

person for dinner.

       (d)            Internal Copying/Printing – charged at $0.10 per page.

       (e)            On-Line Research – charges reflected are for out-of-pocket payments to the

vendors for research done in connection with this litigation. On-line research is charged to each

case based on actual time usage at a set charge by the vendor. There are no administrative charges

included in these figures.



                                                48
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 52 of 54



       130.    In addition, Lead Plaintiffs seek reimbursement of the reasonable costs and

expenses they incurred directly in connection with their representation of the Settlement Class.

Such payments are expressly authorized and anticipated by the PSLRA, as more fully discussed in

the Fee Memorandum at 22-23.

       131.    Lead Plaintiff ACERA seeks reimbursement of $9,360.90 based on a conservative

estimate of the time expended in connection with the Action by ACERA personnel, who spent a

substantial amount of time communicating with Lead Counsel, reviewing pleadings and motion

papers, gathering and reviewing documents in response to discovery requests, sitting for

deposition, and attending the mediation in New York. See Weiss Decl. ¶¶ 6-7, 13.

       132.    Likewise, Lead Plaintiff OCERS seeks reimbursement of $14,783.45 based on a

conservative estimate of the time expended in connection with the Action by OCERS personnel,

who spent a substantial amount of time communicating with Lead Counsel, reviewing pleadings

and motion papers, gathering and reviewing documents in response to discovery requests, sitting

for deposition, and attending the mediation in New York. See Ratto Decl. ¶¶ 6-7, 13.

       133.    The Notice informed potential Settlement Class Members that Lead Counsel would

be seeking payment of Litigation Expenses in an amount not to exceed $2,000,000, which might

include an application for the reasonable costs and expenses incurred by Lead Plaintiffs directly

related to their representation of the Settlement Class. Notice ¶¶ 5, 71. The total amount requested,

$1,835,264.89, which includes $1,811,120.54 for Lead Counsel’s litigation expenses and

$24,144.35 for costs and expenses incurred by Lead Plaintiffs, is significantly below the

$2,000,000 that Settlement Class Members were advised could be sought. To date, no objection

has been raised as to the maximum amount of expenses set forth in the Notice.




                                                 49
       Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 53 of 54



       134.    The expenses incurred by Lead Counsel and Lead Plaintiffs were reasonable and

necessary to represent the Class and achieve the Settlement.          Accordingly, Lead Counsel

respectfully submits that the application for payment of Litigation Expenses from the Settlement

Fund should be approved.

       135.    Attached hereto are true and correct copies of the following documents cited in the

Fee Memorandum:

       Exhibit 7:     In re OSG Sec. Litig., No. 12-cv-07948-SAS, slip op. (S.D.N.Y. Dec. 2,
                      2015), ECF No. 261

       Exhibit 8:     In re Celestica Inc. Sec. Litig., No. 07-cv-00312-GBD, slip op. (S.D.N.Y.
                      July 28, 2015), ECF No. 267

       Exhibit 9:     Citiline Holdings, Inc. v. iStar Fin., Inc., No. 1:08-cv-03612-RJS, slip op.
                      (S.D.N.Y. Apr. 5, 2013), ECF No. 127

       Exhibit 10:    City of Roseville Emps.’ Ret. Sys. v. EnergySolutions, Inc., No. 1:09-cv-
                      08633-JFK, slip op. (S.D.N.Y. Mar. 14, 2013), ECF No. 23

       Exhibit 11:    In re L.G. Philips LCD Co. Sec. Litig., No. 1:07-cv-00909-RJS, slip op.
                      (S.D.N.Y. Mar. 17, 2011), ECF No. 82

       Exhibit 12:    In re SunEdison, Inc. Sec. Litig., No. 1:16-md-2742-PKC, slip op. (S.D.N.Y.
                      Oct. 25, 2019), ECF No. 672

       Exhibit 13:    In re Heartware Int’l, Inc. Sec. Litig., No. 1:16-cv-00520-RA, slip op.
                      (S.D.N.Y. Apr. 12, 2019), ECF No. 85


VII.   CONCLUSION

       136.    For all the reasons set forth above, Lead Plaintiffs and Lead Counsel respectfully

submit that the Settlement and the Plan of Allocation should be approved as fair, reasonable, and

adequate. Lead Counsel further submits that the requested fee should be approved as fair and

reasonable, and the request for payment of total litigation expenses in the amount of $1,835,264.89,

which includes Lead Plaintiffs’ costs and expenses, should also be approved.



                                                50
        Case 1:15-cv-09539-GHW Document 201 Filed 05/06/20 Page 54 of 54



        I declare, under penalty of perjury, that the foregoing is true and correct. Executed May 6,

2020.


                                                      /s/ Richard D. Gluck
                                                      Richard D. Gluck




                                                51
